Citation Nr: 0635659	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that, among other things, denied entitlement to 
service connection for tinnitus. 

(Parenthetically, the Board notes that while the veteran also 
filed an notice of disagreement with the June 2004 rating 
decision's denial of his claims of entitlement to service 
connection for a lung disorder and bilateral hearing loss, 
these issues are no longer in appellate status because the 
claimant withdrew the lung disorder claim in November 2004 
and the RO granted entitlement to service connection for 
bilateral hearing loss in a January 2005 rating decision.  
See 38 C.F.R. § 20.204(b) (2006); AB v. Brown, 6 Vet. App. 35 
(1993).)


FINDING OF FACT

Tinnitus was not shown in service and any current is not 
shown to be attributable to the veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1131, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2003, prior 
to the rating decision being appealed, fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  Likewise, written 
notice provided in March 2006 provided notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim 
was readjudicated in the May 2006 supplemental statement of 
the case. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, VA 
has obtained and associated with the record the veteran's 
service medical records, service personnel records, and 
treatment records from the Phoenix VA Medical Center.  In 
November 2004, the veteran was also provided a VA examination 
to obtain medical opinion evidence as to the origins of his 
tinnitus.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.  


The Claim

The veteran argues that his tinnitus was caused by his duties 
as a fire control technician operating two 5 inch and two 3 
inch guns aboard a cruiser for two cruses.  It is also 
claimed that during these cruises there were drills 
approximately two times a week at which time he fired these 
guns approximately thirty times each.  The veteran also 
reports that his tinnitus started approximately two to five 
years after military service and his post-service jobs did 
not include any work that involved loud noise exposure.  It 
is requested that the veteran be afforded the benefit of the 
doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, service personnel records 
show the veteran served on a destroyer (i.e., the U.S.S. 
Morton) from May 1960 to October 1961 and his rates during 
that time were "SN" and later "SA."   (The Board notes 
that SN stands for seaman (E-3) and SA stands for seaman 
apprentice (E-2) and because they are standing alone, without 
an enlisted rating (job) classification, it means the veteran 
was an unrated seaman or seaman apprentice.)  The records 
also show he received the Battle Efficiency Award for 1960.  

However, even if the Board conceded for the purpose of this 
decision that the veteran was a fire control technician and 
operated surface guns aboard a cruiser, service medical 
records, including the September 1961 separation examination, 
were still negative for complaints, diagnoses, or treatment 
related to tinnitus.  Indeed, the first time the record shows 
the veteran being diagnosed with tinnitus is at the time of 
his November 2004 VA examination.  

As to the origins of his tinnitus, the November 2004 examiner 
specifically noted that he had reviewed the record on appeal 
and made reference to the veteran's claims that his military 
service included manning a 5 inch deck gun while in the Navy 
from 1959 to 1961, having drills approximately two to three 
times a week, and having no hearing protection while firing 
these guns.  The examiner also made specific reference to the 
fact that the veteran reported his tinnitus started 
approximately five years after his separation from military 
service.  Nonetheless, after an examination of the veteran, 
it was opined that "it is not as likely as not that his 
tinnitus is secondary to the potential hearing loss he had at 
the time of separation."  

The above opinion is not contradicted by any other medical 
opinion of record.  Evans, supra.  The record is entirely 
negative for a medical opinion relating current tinnitus to 
military service.  38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  Therefore, entitlement to service connection for 
tinnitus on a direct basis must be denied.  

The undersigned notes that given the length of time between 
the veteran's 1961 separation from active duty and first 
being diagnosed with tinnitus in 2004, there is no competent 
evidence of a continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.). 

The appeal is denied.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, his statements to the VA examiner, and 
the personal hearing testimony.  However, while lay witnesses 
are competent to describe what they see and experience, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the origins of a disease.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's and 
his representative's statements addressing the origins of the 
claimant's tinnitus are not probative as to the issue on 
appeal.

Further, while it is argued that medical treatise evidence 
provided by the veteran is supportive of the claim for 
service connection for tinnitus, the Board finds that such 
generic texts, which do not address the facts in this 
particular case, do not amount to competent medical evidence 
of causality.  Sacks v. West, 11 Vet. App. 314 (1998).

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); See Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


